PER CURIAM.
*443Alonzo Stallings ("Stallings") appeals the judgment of the Circuit Court of the City of St. Louis affirming the decision of the Civil Service Commission ("the Commission") upholding Stallings's termination of employment as an inventory control technician in the City of St. Louis's Division of Corrections. We find the Commission's decision is not erroneous.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).